Citation Nr: 9903159	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from March 1971 to March 
1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

At the time of the September 1998 hearing before the Board, 
the appellant indicated that the pain medication he was 
taking for his service-connected lumbar spine disability 
caused "stomach infections" for which he had received 
recent treatment.  The appellant was advised by this Board 
member to submit this claim along with any supporting 
medical evidence.  As of the writing of this opinion, no 
such claim has been associated with the claims folder.  The 
appellant was advised at the time of the hearing that the 
Board did not have jurisdiction over this claim.  The Board 
refers the issue to the RO to take appropriate action, if 
any, with respect to this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).

The Board has noted that a doctor opined that the veteran is 
totally disabled.  There was a complete failure of the 
examiner to attribute the status to the service-connected or 
nonservice-connected condition.  This constitutes an 
incomplete application.  The appellant is informed that if 
he has an intent to file a claim for pension or a total 
rating for compensation on the basis of individual 
unemployability, he must do so in writing with the regional 
office. 


FINDINGS OF FACT

1.  Lumbosacral strain is manifested by a disability picture 
that more closely approximates a moderate disability.

2.  Competent evidence attributing a cervical spine 
disability to service or a service-connected disease or 
injury has not been presented.


CONCLUSIONS OF LAW

1.  Lumbosacral strain spine is 20 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292-5295 (1998).

2.  The claim for service connection for a cervical spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Service connection for low back strain was granted in a March 
1973 rating decision and a 10 percent evaluation was 
assigned.  This appeal is based on the denial by the RO of a 
rating in excess of 10 percent for service connected 
lumbosacral strain in a February 1997 rating decision.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on his contention that there 
has been an increase in severity.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center, 
private treatment records were obtained and a hearing was 
conducted in September 1998.  The Board has noted that the 
appellant indicated at the time of his hearing that he would 
submit additional evidence related to treatment by Dr. 
Serrato that would be relevant to this claim.  The file was 
held open and the evidence was not submitted.  However, this 
evidence as referred to in testimony was already part of the 
record.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When this 
evidence is assembled, the determination must then be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

Accordingly, the Board has considered the application of 
38 C.F.R. § 4.40 and 4.45 when rating this disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  In assessing the functional loss, if 
any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement:

(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)  More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)  Excess fatigability. 
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.
(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

The appellant testified at a videoconference in September 
1998 that he has a lot of problems with his right leg.  He 
has been told he will lose the use of his right arm and hand 
because of the injury.  Sometimes at work it gets to the 
point where he has to stop and try to walk it out.  He has 
pain that is behind his hip and sometimes it hurts really, 
really bad.  It is to the point that he can hardly sit in one 
place.  He has chronic pain that shoots up his leg and in his 
arm.  He has to keep moving to relax his back.  He need 
something to help him sleep at night and takes a drug he gets 
over the counter.  Just about every night his wife has to 
massage his back for him to go to sleep.  If he works very 
hard one day he has trouble getting up in the morning.  When 
he was in service he had no problems at all and over the 
years all of his problems have accumulated from the fall he 
had in service.

The appellant is rated under Diagnostic Code 5295 for 
lumbosacral strain.  This code provides that for a severe 
disability; with listing of whole spine to opposite side, 
positive Goldthwaite's sign; marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  With characteristic pain on motion, a 10 percent 
rating is warranted.  

The Board has also considered whether the appellant could be 
afforded a higher evaluation under Diagnostic Code 5293 for 
Intervertebral Disc Syndrome.  However, a disc syndrome has 
not been diagnosed and the code is not applicable.

Severe limitation of motion of the lumbar spine warrants a 40 
percent rating, moderate limitation of motion warrants a 20 
percent rating, and slight limitation of motion warrants a 10 
percent rating.  

Records from Dr. Serrato in 1996 indicated that the appellant 
had been a patient since September 1996 for a condition 
related to trauma that occurred when the appellant was in 
service.  A report of a myelogram conducted in September 1996 
indicated that there was very minimal posterior diffuse disc 
bulges at L3-4, L4-5 and L5-S1 most likely due to a very 
minimal diffuse disc bulge.  There were no other focal 
abnormalities identified.  A September 1996 computed 
tomography with contrast scan of the lumbar spine revealed 
very minimal posterior diffuse disc bulges at L3-4, L4-5, and 
L5-S1 without evidence of significant anterior thecal sac 
deformity.  The existing neural foramina appeared grossly 
unremarkable.  An October 1996 computed tomography scan of 
the lumbar spine found no evidence of disc herniation or 
spinal stenosis.  Dr. Serrato concluded that this testing 
demonstrated a severe involvement of the appellant's 
lumbosacral spine.

A VA examination was conducted in August 1997.  The appellant 
complained of pain and stiffness that had progressed through 
the years primarily in the lower back.  He treated the 
problem with over-the-counter products.  He was a sheet metal 
worker.  The appellant walked with a slightly bent-forward 
posture.  There was apparent scoliosis, but of the thoracic 
spine.  There was some tightness of the paralumbar muscles 
noted on palpation.  Forward flexion was 90 degrees, backward 
extension was 5 degrees, left lateral flexion was 35 degrees, 
and right lateral flexion was 25 degrees.  Rotation to the 
left was 30 degrees.  Rotation to the right was 25 degrees.  
There was obvious pain with right rotation and right flexion.  
The reflexes were symmetrical and no neurosensory changes of 
the lower extremities were noted.  X-ray revealed that the 
vertebral body heights and vertebral disc spaces were 
preserved.  No compression fractures were seen.  The pedicles 
were intact.  There was mild non-specific side bending to the 
right of midline with clinical correlation suggested.  The 
diagnosis was lower back strain.

The Board notes that the limitation of motion code, strain 
and disc syndrome involve overlapping manifestations.  
Therefore the disability may not be rated under separate 
diagnostic codes.  38 C.F.R. § 4.14 (1998).

The evidence supports a 20 percent evaluation under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Taken all together, the assessment of lumbar spine 
movement during the 1997 VA examination was indicative of a 
slight to moderate limitation.  There was obvious pain with 
right rotation and right flexion.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  After consideration of the factors listed in 
38 C.F.R. §§ 4.40, 4.45, pursuant to DeLuca, the Board 
concludes that the disability picture approximated a 
functional impairment which would warrant a rating of 20 
percent.  There was less movement than normal, consistent 
with a moderate disability.  The appellant's subjective 
complaints of pain and the objective findings of painful 
movement during the VA examination were consistent with a 20 
percent rating.  

The preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 5295 for lumbosacral strain.  
Although there was some tightness of the paralumbar muscles 
at the time of the 1997 VA examination, spasm on extreme 
forward bending was not noted.  Left and right lateral motion 
was slight to moderately limited but not unilaterally absent.

The evidence does not show degenerative disc disease of the 
lumbar spine and therefore Diagnostic Code 5293 is not 
applicable.  Lower back strain was diagnosed at the 
conclusion of the 1997 VA examination.  Disc disease was not 
shown on X-ray.  The report of myelogram and computed 
tomography scan revealed very minimal bulging but 
degenerative disc disease of the area was not indicated and 
in fact, the computed tomography scan found no evidence of 
disc herniation.  At the time of the 1997 VA examination, his 
reflexes were symmetrical and there were no neurosensory 
changes noted in the lower extremities.  Even if the Board 
were to consider evaluation under this code, based on the 
evidence the appellant could not be afforded a higher 
evaluation.

A higher evaluation for a severe limitation in range of 
motion of the lumbar spine is not warranted.  The reported 
findings fall in the slight to moderate range with only a 
severe limitation in extension.  These findings do not 
approximate a finding of severe disability.  Additionally, 
there was no evidence of ankylosis, more movement than 
normal, weakened movement, excess fatigability or 
incoordination.  There was no swelling, deformity or atrophy 
of disuse.  There was no evidence of objective findings 
consistent with a higher rating.  In regard to the veteran's 
testimony, his statements, when accepted as true, do not 
provide a basis for an increased evaluation.  The testimony 
establishes that the he has problems with pain, trouble 
sleeping and that he has to keep moving in order to relax 
his back.  His own statements clearly establish that he does 
not have severe limitation of motion, or the functional 
equivalent of severe limitation of motion or any of the 
factors for a 40 percent evaluation for lumbosacral strain.  

The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The objective findings during the 
1997 VA examination are indicative of a 20 percent evaluation 
for limitation of function of the lumbar spine, but not 
indicative of a higher evaluation and severe impairment.  In 
this regard, the Board has considered Dr. Serrato's 
conclusion that the testing he conducted demonstrated a 
severe involvement of the lumbosacral spine.  In light of the 
fact that both the myelogram and computed tomography scan 
indicated mild deformity and the computed tomography scan 
showed no deformity, the Board finds the assessment of a 
involvement to be of little value.  Regardless, it is not the 
extent of involvement that determines the degree of 
disability; it is the functional impairment.  The doctor's 
statements are remarkably conclusory and unsupported by 
findings such as limitation of motion, weakness, excess 
fatigability or other pertinent factor.  Rather, the doctor 
requests an assessment and evaluation, which has been 
accomplished.  In regard to the term " totally disabled" 
the examiner does not distinguish between the cervical, 
thoracic, and the lumbar spine and the statement seems to be 
in conjunction with the request for an evaluation rather than 
an opinion that the appellant is in fact totally disabled.  

With regard to his statements that he has been told that he 
will lose the use of his right arm and hand in the future, 
at issue is the present level of disability.  Francisco, 7 
Vet. App. at 55.  Furthermore, any statement of the 
appellant as to what a doctor told him is insufficient to 
establish a medical diagnosis or medical fact.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).

Service Connection

The appellant appealed the denial of service connection for a 
cervical spine disability.  The appellant contends that his 
cervical spine disability is secondary to his service 
connected lumbosacral strain, as his doctor has not explained 
any reason for his cervical spine condition.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.

A claim for secondary service connection must be well 
grounded as well.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim for 
secondary service connection requires evidence of a current 
disability as provided by a medical diagnosis, a service-
connected disease or injury, and competent evidence providing 
a nexus between the two.

Evaluation of the neck and spine at the time of the January 
1971 enlistment examination was normal.  Evaluation of the 
neck at the time of a January 1973 separation examination was 
normal.  Abnormalities noted as to the spine were limited to 
the lumbar spine.

The appellant did not complain of any neck symptoms at the 
time of a September 1973 VA examination.  Examination of the 
neck was normal.  Abnormalities of the musculoskeletal system 
were limited to the lumbar spine.

At the time of a July 1990 VA examination, the appellant 
complained of pain in his neck.  An examination of the neck 
or cervical spine was not reported.

A VA examination was conducted in June 1995.  The appellant's 
complaints were associated with the lumbar spine only.  An 
examination of the neck or cervical spine was not reported.

Records from the Serrato Spinal Center indicated that the 
appellant had been under their care since September 1996 for 
a condition related to trauma on active duty.  Dr. Serrato 
stated in a December 1996 letter that his evaluation 
demonstrated a severe involvement of the lumbar spine and 
cervical spine including cervical herniated disc.  A report 
of a myelogram conducted in October 1996 demonstrated mild 
degenerative changes involving C6-7 and C7-T1 disc spaces.  A 
mild anterior thecal sac deformity at C3-4 and C6-7 was 
identified presumably due to a mild disc bulge.  A report of 
a computed tomography scan conducted in September 1996 found 
a mild central disc bulge at the C3-4 level and a diffuse 
posterior bulge at the C6-7 level with partial effacement of 
the anterior thecal sac without evidence of cord deformity.  
The exiting neural foramina at those levels appeared grossly 
unremarkable.  A magnetic resonance imaging scan performed in 
October 1996 showed central disc herniation at C6-7.

A VA examination was conducted in August 1997.  The appellant 
reported pain in his neck.  On examination, neck right 
rotation was 30 degrees, right lateral flexion was 30 
degrees, left rotation was 50 degrees and left lateral 
flexion was 45 degrees.  Anterior flexion was 45 degrees and 
extension was to 15 degrees.  There was some tightness of the 
paracervical muscles and the upper trapezius muscles.  His 
grip strength was 3+ and equal.  There were no neurosensory 
changes or muscle atrophy noted in the upper extremities.  
His arm strength was 3+ and symmetrical.  There was obvious 
pain in the neck with right rotation and right lateral 
flexion.  X-ray examination revealed a mild compression 
deformity at C6 vertebral body due to a compression fracture 
of undetermined onset, most likely it was an old fracture but 
clinical correlation was suggested.  There was mild 
spondylosis and degenerative disc disease at C6-C7 with 
neural foraminal encroachment bilaterally and mild narrowing 
of the intervertebral disc space.  The diagnoses were 
compression fracture at C6 and degenerative disc disease of 
the cervical spine.

The appellant testified before the Board at a video hearing 
conducted in September 1998.  In service he had no problems 
at all and over the years these problems have accumulated 
from the fall that he had.  The cervical spine condition has 
become a big problem with trouble with his head and neck.  He 
first sought treatment for his neck with Dr. Serrato in about 
1995.

On a direct basis, the claim for service connection for 
cervical spine disability, to include a compression fracture, 
spondylosis and degenerative disc disease is not well 
grounded.  Although there is competent evidence of a current 
disability, there is no competent evidence that links the 
current disability to service.  At the time of separation 
from service the cervical spine was without reported 
abnormality.  The Board has considered Dr. Serrato's 
statement that the appellant had been under his care since 
September 1996 for a condition related to trauma on active 
duty.  This statement is far too vague to amount to competent 
evidence of a nexus to service.  The Board has noted that the 
appellant has never contended that his cervical spine 
disability is directly related to service.  The statement of 
Dr. Serrato fails to provide any basis for the opinion and 
fails to distinguish between the lumbar spine and the 
cervical spine.  At best, the examiner seems to be recording 
a partially accurate history and no more.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

On a secondary basis, the appellant has a current diagnosis 
that included an old compression fracture at C6, spondylosis 
and degenerative disc disease of the cervical spine.  He is 
currently service connected for lumbosacral strain under 
Diagnostic Code 5295.  What the appellant has failed to show 
is medical evidence which indicates that any cervical spine 
disability is proximately due to or the result of his service 
connected lumbosacral strain.  No competent medical examiner 
has linked the two.  The Board has again considered Dr. 
Serrato's statement that the appellant had been under his 
care since September 1996 for a condition related to trauma 
on active duty.  This statement is far too vague to amount to 
competent evidence of a link between the two conditions.  
Regardless, the statement does not establish that the lumbar 
spine disability caused or influenced the cervical spine 
disability.

The only opinion that links the cervical spine diagnoses 
with the service connected lumbar spine disability had been 
that of the appellant.  Here, the question centers on the 
relationship of one condition to another.  Such a 
relationship is not susceptible to informed lay observation 
and thus, for there to be credible evidence of such a 
relationship, medical evidence is required.  Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).

Accordingly, the claim for service connection for a cervical 
spine disability is not well grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
April 1998.  In the hearing before the Board in September 
1998, the appellant and his representative testified 
regarding treatment at the Serrato Spinal Center in about 
1995 that included reports of testing from a computed 
tomography scan, myelogram and magnetic resonance imaging.  
The file was left open for the period of 30 days for the 
appellant to submit this evidence and nothing was submitted.  
However, 1996 records from the Serrato Spinal Center were 
already of record including reports of all three tests.  The 
Board has reviewed these records as discussed above.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO the appellant has not identified any other 
competent evidence that would complete the application.  In 
addition, the appellant was provided an opportunity to 
supplement the record and did not.


ORDER

A 20 percent evaluation for limitation of motion of the 
lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  
Service connection for a cervical spine disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

